




Exhibit 10.20




Eagle Global Logistics – Incentive Bonus Plan 2005

Applicable to:  Executive Management Employees




SUMMARY




The 2005 Incentive Bonus Plan for Executive Management Employees is an annual
plan, which is calculated on a year-to-date basis and paid quarterly.




Employees in positions classified as ‘exempt’ and identified as members of the
Executive Management Team of the corporation, as authorized and identified by
the Board of Directors, will be eligible for Incentive Bonus based on three (3)
basic provisions: (1) the financial performance of the total corporation, (2)
the Target Incentive Bonus authorized by this plan, and (3) the employee’s
personal performance against established goals.




1.  TARGET INCENTIVE BONUS AMOUNT




Employees in key executive management positions as identified and approved by
the Board of Directors are eligible for a Target Incentive Bonus amount to be
calculated at ­­­ ___% of base salary.




2.  EPS QUALIFICATION REQUIREMENTS FOR INCENTIVE DISTRIBUTION




The diluted earnings per share (EPS) Qualification Matrix defines how much of
the Target Incentive Bonus will be available for distribution.  The total
corporation profitability worldwide is measured by the year to date diluted
earnings per share (EPS) results each quarter as follows:  




Percent of Pool Available

2005 EPS Qualification Matrix

                                              Year-to-date EPS Results

Annual

Q1

Q2

Q3

Q4

2005

110%

     

100%

     

90%

     

80%

     

70%

     

60%

     

0%

     




3. PERSONAL GOALS




Eligible employees will establish at least 3 annual goals in conjunction with
the CEO and the Board of Directors.  Progress and achievement of quarterly
milestones associated with the annual completion of these goals will be a key
factor in determining incentive bonus.  Each eligible employee must have a
current goals/objectives sheet completed and quarterly milestones established
prior to the commencement of each bonus quarter, with the exception of Q1, which
should be established no later than February 1st of the current bonus year. The
goals/objectives worksheet must contain both the employee’s and CEO’s signature
to participate in the 2005 Executive Management Employees Incentive Plan.







4. CALCULATION AND GOAL ATTAINMENT




As stated, the 2005 Executive Management Employees Incentive Bonus Plan is an
annual plan, which is calculated and paid quarterly.  Each quarter, the YTD
financial results of the corporation will be reviewed against the EPS
Qualification Matrix.  Based on the matrix, the applicable overall percentage of
bonus will be applied against four factors; (1) the eligible employee’s YTD base
pay, (2) the target incentive bonus amount defined by this plan, (3) the average
percentage of quarterly milestone achievement YTD, and (4) the amount of
incentive bonus paid YTD through this plan.  Plan calculation details are
contained in the Details and Rules of 2005 Incentive Plan for Executive
Management Employees Section of this document.





--------------------------------------------------------------------------------






Details and Rules of 2005 Incentive Plan for Executive Management  Employees

1.  Financial Performance and quarterly hold-back provision

Qualification for Incentive Bonus payment is based on total worldwide
corporation profitability as measured by the YTD EPS results.  The calculation
is completed on a quarterly basis.  There will be a “hold-back” of 20% of each
quarter’s incentive amount.  The “held-back” amount will be considered for
distribution at the conclusion of the end of the fiscal year based on final
annual financial performance of the worldwide corporation and individual
personal performance.

2.  Annual Goals, quarterly milestones and calculation

·

Each quarter, the financial results of the corporation will be reviewed using
the EPS Qualification Matrix.  Based on the matrix, the applicable overall
percentage of bonus will be applied against four factors:

·

The eligible employee’s YTD base pay;

·

The target incentive bonus amount defined by this plan,

·

The YTD average percentage of quarterly milestone attainment realized by the
employee and documented on the 2005 Goals/ Quarterly Milestones Worksheets;

·

Less any YTD Bonus paid to the employee through this 2005 plan.

·

Quarterly milestones and annual goals are to be in writing and must be signed by
the employee, CEO and Board of Directors.  

·

YTD average milestone attainment is based on the number of milestones/goals
assigned vs. actual milestone goal attainment percentage achieved cumulatively
over the respective quarters each plan year.

·

A copy of the goals/objective worksheet must be forwarded to Human Resources at
the conclusion of each quarter for calculation and retention.

·

If the corporation has reached its’ annual financial goal at the fiscal
year-end, the employee may be eligible to receive the “holdback” amount based on
their YTD average percentage of quarterly goal attainment and in accordance with
other employee eligibility requirements stated in this plan.  

3.  Eligibility

The following eligibility requirements must be met in order for an employee to
qualify for participation in this Incentive Bonus program:

·

Must be a full-time, exempt employee.  

·

Must be a member of the Executive Management Team of the corporation as
identified and authorized by the Board of Directors.

·

Must have been a continuous, full-time employee of EGL for a minimum of thirty
(30) days.   When the conclusion of thirty (30) days occurs within a quarter,
the employee will be eligible to participate in the incentive bonus program
beginning the next full calendar quarter.  There will be no prorated bonus for
partial quarter eligibility.  For example, if an individual was hired January
15th, participation in the Incentive Bonus Plan would begin April 1st.     

·

Must be an active employee of EGL or a wholly-owned subsidiary at the time the
incentive amounts are paid.  When an individual leaves the Company participation
in the Incentive Plan immediately ends and there is no bonus payment due either
in full or on a pro-rata basis for that individual.

·

An Employee may participate in only one incentive bonus plan, MBO plan or
commission plan at a time. Participation in more than one incentive bonus plan,
MBO plan or commission plan simultaneously is not permitted with the exception
of those individuals identified as Regional Vice Presidents over a specific
operating region/division of the Company.  With the approval of the CEO and the
Board of Directors, individuals identified as Regional Vice Presidents may
derive 50% of their incentive bonus from this plan and 50% from the comparable
field incentive bonus plan for their area of authority/responsibility.

Note:  Determination of an individual’s eligibility and identification as
 “Executive Management” is based solely at the discretion of the company and the
Board of Directors.  Base salary does not include any supplemental income, such
as car allowance or other bonuses.

4.  Frequency of Payments

·

Incentive Bonus to eligible employees will be calculated based on total
worldwide corporation profitability as measured by YTD EPS results each calendar
quarter.

·

Incentive Bonus payments will be made to eligible employees as soon as
administratively feasible, approximately 60 days after the close of the relevant
quarter.  For the last quarter of the year, incentive bonus payments will be
made to eligible employees approximately 75 days after the close of the quarter
(in order to allow time for year-end close of all financial records).  

5.  Position and/or Base Salary Changes

·

At the conclusion of each quarter, an eligible individual is considered to be a
participant in the Incentive Plan pertaining to the position that he/she held
for the majority of time in the quarter.  

·

At the conclusion of each quarter, an individual is considered to have the
position (and grade) that he/she held for the majority of time in the quarter.  

·

At the conclusion of each quarter, an individual is considered to have the base
salary that he/she held for the majority of time in the quarter.

7.  Other:

·

If an otherwise eligible employee is on a Leave of Absence during the incentive
quarter, his/her bonus amount will be adjusted to reflect only the time worked
during the quarter.

·

If an otherwise eligible employee is on a Leave of Absence at the time incentive
bonuses are paid, he/she will be eligible for incentive bonus payment only
if/when he/she returns from the Leave of Absence.

·

In the event an employee is eligible under this plan but employed in San Juan,
Puerto Rico, Incentive Bonus under this plan will be modified to account for
annual statutory bonus paid per Puerto Rican law.

6.  Caveats and reservations

·

The Company, at its sole discretion, may change or discontinue this Plan at any
time.  For example, but not limited to:

·

Any acquisitions or divestitures may result in a restatement of this Incentive
Plan.  

·

Any anomalies, significant events (such as a new charter operation in a city),
or extraordinary circumstances could necessitate adjustments to this incentive
plan.  

·

The Company reserves the right to make adjustments for ‘windfall’ situations.

·

Any other adjustments as may be deemed appropriate by executive management
and/or the Board of Directors.

Note:  This Plan supersedes and replaces all other Incentive or Commission plans
previously established for “executive” employees, whether written or verbal.



